DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 16-24 in the reply filed on 2/9/22 is acknowledged.  However, the amended elected and non-elected claims filed 2/9/22 are now in unity with each other. Therefore, all claims will be examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/9/21 and 10/6/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 2/24/21. These drawings are acceptable.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim(s) 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Aono et al. (US 2020/0296380 A1) in view of Wang et al. (US 2020/0275118 A1).

Regarding claim 16, Aono discloses an image decoding method (see fig. 5) comprising: determining a plurality of coding units by splitting an image (see “CU” in fig. 1); determining a first chroma sub-block of a non-square shape (see “Chrominance pixel” in fig. 24; e.g. see ¶ [0202]; see “sub-block level” in fig. 13) corresponding to a first luma sub-block (see “Luminance pixel” in fig. 24) included in a coding among the plurality of coding units and a second chroma sub-block of a non-square shape (see next “Chrominance pixel” in fig. 24 for split CU in fig. 1; e.g. see ¶ [0005]) which is adjacent to the first chroma sub-block (e.g. see ¶ [0202]), wherein the second chroma sub-block is a chroma sub-block corresponding to a second luma sub-block which is adjacent to the first luma sub-block 
Although Aono discloses determining the luma and chroma motion vector (see fig. 31; e.g. see fig. 12a), it is noted that Aono does not provide the particular of how the chroma are determined.
However, Wang discloses a chroma motion vector derivation from luma motion vector by determining an average motion vector for the first luma sub-block and a the second luma sub-block by using a motion vector of the first luma sub-block and a motion vector of the second luma sub-block (see “Average” in fig. 9);  determining a motion vector of at least one chroma sub-block among the first chroma sub-block and the second chroma sub-block, by using the average motion vector for the first luma sub-block and the second luma sub-block (see ¶ [0081]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Wang teachings of chroma from luma motion vector derivation into Aono chroma motion vector derivation for the benefit of reducing the number of bits that are signaled while maintaining quality of reconstructed video.
	
	
Regarding claim 17, Aono further discloses wherein a chroma sub-sampling format of the image is 4:2:2 (e.g. see ¶ [0202]).  



Regarding claim 19, Aono further discloses wherein a height of the first chroma sub-block is equal to a height of the first luma sub-block (see (10) in fig. 24; e.g. see ¶ [0202]), and a width of the first chroma sub-block is half a width of the first luma sub-block  (see (10) in fig. 24; e.g. see ¶ [0202]).  

Regarding claim 20, Aono further discloses wherein, when a size of the first luma sub-block is 4x4, a size of the first chroma sub- block is 2x4 (e.g. see ¶ [0202]).  

Regarding claims 21 and 27, the references further discloses comprising: generating a prediction block of the first luma sub-block by performing motion compensation on the first luma sub-block by using a motion vector of the first luma sub-block (see Aono 308 in fig. 5; see Aono 10111 in fig. 6), wherein the generating of the prediction block of the first luma sub-block comprises: determining a refined motion vector of the first luma sub-block by using the motion vector of the first luma sub-block (see Aono “sub-block level” in fig. 13), based on a motion vector refinement search in a reference image of the image (e.g. see Aono ¶ [0315]); and performing motion compensation on the first luma sub-block by using the refined motion vector of the first luma sub-block (see Aono 10111 in fig. 6), wherein the determining of the refined motion vector of the first luma sub-block comprises performing the motion vector refinement search using a reconstructed pixel value of a 4PRELIMINARY AMENDMENTAttorney Docket No.: Q248581Appln. No.: 17/271,087reference luma sub-block in the reference image indicated by the motion vector of the first luma sub-block without using a reconstructed neighboring pixel value of the reference luma sub-block in the reference image (see Wang 404 in fig. 12).  

Regarding claim 22, Aono further discloses wherein the performing of the motion vector refinement search comprises: determining a neighboring pixel value of the reference luma sub-block in the reference image (see fig. 12a), based on the reconstructed pixel value of the reference luma sub-block (see “sub-block level” in fig. 13), and performing the motion vector refinement search using the determined reconstructed pixel value and neighboring pixel value of the reference luma sub-block in the reference image (see 302, 305, 308 and 312 in fig. 5).  

Regarding claims 23 and 28, Aono further discloses comprising: obtaining a parity flag indicating a parity of a coefficient level in a block including the first luma sub-block from a bitstream (e.g. see split flag in ¶ [0075]); and generating a residual block of the block including the first luma sub-block by performing dependent inverse-quantization on information of a transform coefficient of the block (see 311 in fig. 5) including the first luma sub-block, based on a value of the parity flag (e.g. see split flag in ¶ [0075]), wherein the parity flag is obtained from the bitstream by limiting the number of parity flags to be obtained according to a predetermined scan order (e.g. see ¶ [0124]).  

Regarding claim 24, Aono further discloses wherein the split shape mode comprises a mode based on a split type of quad split, binary split, or tri- split (see fig. 2).  

Regarding claim 25, the claim(s) recite analogous limitations to claim 16, and is/are therefore rejected on the same premise.

Regarding claim 26, the claim(s) recite analogous limitations to claim 17 and 19, and is/are therefore rejected on the same premise.




Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Xu et al. (US 2019/0020878 A1), discloses chroma from luma motion vector derivation.
2.	Li et al. (US 2018/0316929), discloses refine motion vector derivation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485